Title: To George Washington from Colonel Stephen Moylan, 13 May 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 13th May 1778
                    
                    the late excursion of the enemy prevented my leaving this place, to visit the different Regiments, which I shall put in execution the later end of this week.
                    I sent a woman into Philadelphia last sunday who came out this day. She Says that war was certainly declard against France, that General Clinton had taken the Command on monday, General Howe preparing to go home, but is to give a Grand Fete Champetre before his departure, that there was great talk of the Troops embarking, the Transports were taking in wood and water, indeed their burning the Shipping looks very like a move, for if they coud hold their present post, the Ships woud consequently fall into their hands, She heard nothing of the Hessians having laid down their arms, which was strongly reported here.
                    I woud not trouble your Excellency with a Complaint against the Commissary, if I knew who was at the head of that department, to whom I might address myself, but the great neglect of provideing any thing (flour excepted) for Blands & Baylors Regiments call aloud for redress, they have lived upon Salt fish and Salt Herrings these five weekes past, which is now expended, and nothing have they now but flour to live upon, the issuing Commissary Mr Paxton Says it is the purchassers fault, but who or where the purchasser is I cannot find out. Mr Paxton says if he had money he coud purchass Sufficient, between them the men are Suffering, they have had no pay Since October which with the want of provisions, has produced much discontent amongst them, how it is with the other two Regiments I cannot Say, but hope they are better of[f] as to provisions, respecting pay I believe they  are in the Same Situation, which I hope will not continue long, if it does I realy dread the Consequence. I beg Sir that the Carbines and what other arms are at Camp, for the Cavalry may be Sent forward they are exceedingly wanted. I am with great respect Dear sir your most ob. and affte H. St
                    
                        Stephen Moylan
                    
                    
                        P.S. Since writeing the annext I have seen General Dickinson who has had some Conversation with Mrs yard, who left Philadelphia yesterday She confirms what I had from my informant except that there was no positive account of war having been declar’d but was to have been two days after the last packet left England. there was but one dissenting Lord against that motion, Gen. Dickinson will inform your Excellency of any farther news he may have collected. I have the honor to be &ca.
                    
                    
                        S. M.
                    
                